Citation Nr: 0605595	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-20 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for groin rash and foot 
fungus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1971 and from December 1973 to April 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran submitted a notice of disagreement with respect 
to a claim for service connection for post-traumatic stress 
disorder (PTSD).  By a November 2002 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
evaluation.  The veteran also perfected an appeal for a claim 
for service connection for diabetes mellitus.  In February 
2005, the RO granted service connection for diabetes mellitus 
and assigned a 20 percent evaluation.  As the veteran has not 
appealed the ratings or effective dates assigned for these 
disabilities, such issues are not before the Board at this 
time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's skin condition, diagnosed as onychomycosis and 
tinea pedis, were not present during service, and are not 
attributable to an incident of service, to include exposure 
to herbicide agents.
  




CONCLUSION OF LAW

The veteran's skin condition was not incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in November 2002 and a 
letter in January 2002, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  The November 2002 
SOC and January 2002 letter advised the veteran that VA would 
attempt to obtain records of private medical treatment if the 
veteran identified the treatment and provided authorization 
to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
January 2002 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, there is no medical evidence of a skin rash 
during service or for approximately 25 years thereafter, nor 
is there any medical evidence to suggest a causal 
relationship between the veteran's current skin condition and 
any incident of service.  Under these circumstances, there is 
no duty to provide an examination or etiology opinion; it is 
not "necessary" to resolve the questions raised in this case 
as the evidence currently of record is adequate to adjudicate 
this appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, although the veteran specifically contends that a 
groin rash and foot fungus  were incurred as a result of 
exposure to herbicides, VA must also ascertain whether there 
is any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorder was incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).      

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service records for both periods of service do 
not show treatment for, or a diagnosis of a rash of the skin 
or any other skin disorder.  

VA outpatient treatment records dated from February 1999 to 
March 2002 were received.  In a June 2001 VA outpatient 
treatment record, it was noted that the veteran had had 
pruritic rashes in the axilla and groin.  He complained of 
sweating and dystrophic toenails.  It was noted that the 
veteran served in Vietnam and observed the spraying of Agent 
Orange.  The diagnoses were onychomycosis and tinea pedis.  
The VA records show ongoing treatment for onychomycosis.      

Because the veteran had service in Vietnam, exposure to Agent 
Orange may be presumed under certain circumstances if he has 
a disease listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307(a)(6)(iii).  The skin disabilities listed in 38 C.F.R. 
§ 3.309(e) include chloracne or other acneform disease 
consistent with chloracne. There is no competent evidence 
that the veteran has a skin disability listed in 38 C.F.R. § 
3.309(e).  Therefore, service connection for skin disability 
based on exposure to Agent Orange or other herbicide agents 
may not be presumed. 38 C.F.R. §§ 3.307, 3.309(e).  

The June 2001 VA physician noted that the veteran served in 
Vietnam and observed the spraying of Agent Orange.  To the 
extent that such history can be construed as indicating a 
skin disease might have began during or as the result of 
service, the Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The veteran 
is not shown to have chloracne or other acneform disease 
consistent with chloracne.  The Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586- 57589 (1996).  As a result, the Board 
finds that there is no presumption of service connection for 
the veteran's skin condition, diagnosed as onychomycosis and 
tinea pedis, due to his exposure to herbicides under the 
provisions of 38 C.F.R. § 3.309(e).

The veteran's claim will also be addressed on a direct 
service connection basis.
The service medical records indicate that the veteran did not 
have a skin disorder during service.  They reflect no 
treatment, diagnosis, history, or complaint of a skin 
condition during either period of service.  Rather, the 
evidence shows that the veteran was diagnosed with 
onychomycosis and tinea pedis in 2001, more than 25 years 
post-service.  The Board finds that the lack of evidence of 
treatment for a skin disease for this long period following 
service weighs against the veteran's claim. With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years, as in this case, could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999); affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].. 

In the absence of medical evidence of a diagnosis of 
onychomycosis and tinea pedis during or for approximately 25 
years after service, and with no competent evidence 
suggesting that the veteran's onychomycosis or tinea pedis is 
causally linked to any incident of service, service 
connection for a skin condition is not warranted.

The only evidence of record supporting the veteran's claim is 
his own lay assertions.  The veteran has not been shown to 
possess the medical training or the qualifications necessary 
to render a competent opinion as to medical causation.  His 
lay opinions therefore do not constitute medical evidence and 
lacks probative value. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.

As the preponderance of the evidence is against the claim for 
service connection for groin rash and foot fungus, to include 
as due to exposure to herbicides agents, the benefit of the 
doubt doctrine is not for application in the instant case. 38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for groin rash and foot 
fungus, to include as secondary to herbicide exposure, is 
denied.

REMAND

The remaining issue in appellate status is service connection 
for hepatitis C.  The veteran contends that he has hepatitis 
C as the result of infection in service.  

The veteran's service medical records show that in June 1971, 
the veteran was stabbed in the back and chest and that he 
received sutures from Trenton Hospital in New Jersey.  A 
December 1974 service medical record shows that the veteran 
was involved in an accident in which he fell on his left 
shoulder hitting it with a knife.  He was treated for a stab 
wound.  

Post-service medical records show that that in September 
1989, the veteran sustained gunshot wounds to the right thigh 
and left leg.

An October VA 2001 VA outpatient treatment record showed a 
diagnosis of hepatitis C.  It was noted that the veteran 
underwent blood transfusions in the 1980's (post-service).  
In a March 2002 VA outpatient treatment record, a physician 
commented that the veteran's hepatitis C was most likely due 
to his previous (post-service) blood transfusions, which 
weighs against the claim.  However, it is apparent that this 
opinion was not based upon a review of all of the relevant 
medical evidence in the claims file, to include the service 
medical evidence of stab wounds noted above.    

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). While an examination is not necessary to confirm a 
diagnosis of hepatitis C, an opinion addressing the questions 
of probable onset date and etiology of this disease, which is 
based upon a review of the relevant medical record and a 
history obtained from the veteran, is warranted.  Based on 
the evidence of record, the veteran should be afforded a 
medical examination that includes an opinion addressing the 
question of whether his hepatitis C is linked to any incident 
of service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination to determine the 
approximate onset date and etiology of his 
hepatitis C.  The claims folder must be 
made available to the clinician for review 
before the examination.  Following a 
review of the relevant medical records in 
the claims file, to include the service 
medical records relating to stab wounds; 
and post-service medical records that 
include a history of gunshot wounds to 
both legs in 1989 and apparent drug abuse, 
obtaining a medical history from the 
veteran, and any clinical or laboratory 
examinations deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
hepatitis C began during service or is 
causally linked to some incident of active 
duty, to include the stab wounds and 
alleged exposure to blood while in Vietnam 
versus a post-service etiology, to include 
a blood transfusion or any history of drug 
abuse.

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support a finding of the claimed causal 
relationship, whereas "less likely" 
would weigh against the claim.  

If the requested medical opinion cannot be 
provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required. If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for hepatitis C.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


